Name: 88/532/EEC: Commission Decision of 7 October 1988 approving a Greek programme for feedingstuffs pursuant to Council Regulation (EEC) No 355/77 (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural activity;  food technology;  economic policy
 Date Published: 1988-10-25

 Avis juridique important|31988D053288/532/EEC: Commission Decision of 7 October 1988 approving a Greek programme for feedingstuffs pursuant to Council Regulation (EEC) No 355/77 (Only the Greek text is authentic) Official Journal L 291 , 25/10/1988 P. 0081 - 0081*****COMMISSION DECISION of 7 October 1988 approving a Greek programme for feedingstuffs pursuant to Council Regulation (EEC) No 355/77 (Only the Greek text is authentic) (88/532/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fisheries products are processed and marketed (1), as last amended by Regulation (EEC) No 560/87 (2), and in particular Article 5 thereof, Whereas on 14 September 1987 the Greek Government forwarded a programme on feedingstuffs and, on 18 April 1988, provided additional information regarding that programme; Whereas the programme is designed to rationalize and modernize the feedingstuffs sector with a view to raising productivity and obtaining the best return for the products concerned; whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas, the programme contains sufficient data, as referred to in Article 3 of Regulation (EEC) No 355/77, which show that the objectives set out in Article 1 of that Regulation can be achieved in the feedingstuffs sector and that the time allowed for its completion does not exceed that specified in Article 3 (1) (g) of the said Regulation; Whereas the measures laid down in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The programme for feedingstuffs which was forwarded by the Greek Government on 14 September 1987 and supplemented on 18 April 1988 pursuant to Regulation (EEC) No 355/77 is hereby approved. Article 2 This Decision is addressed to the Hellenic Republic. Done at Brussels, 7 October 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 57, 27. 2. 1987, p. 6.